Citation Nr: 0522454	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  98-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran testified in support of these claims at hearings 
held before a Hearing Officer at the RO in July 1998, and 
before the Board, at the RO, in January 2003.  His spouse 
testified in support of these claims at the latter hearing.  
In November 2003, the Board remanded these claims to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  

For the reasons noted below, the claims of entitlement to 
service connection for bilateral hearing loss and entitlement 
to service connection for tinnitus are again REMANDED to the 
RO via AMC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to these claims.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim of entitlement to service connection 
for residuals of a back injury.

2.  The veteran does not currently have residuals of an in-
service back injury.

3.  Arthritis of the back was not shown in service and did 
not manifest to a compensable degree within a year of the 
veteran's discharge from service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the claim of entitlement to 
service connection for residuals of a back injury, VA has 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letter dated in May 2001, after initially denying the 
veteran's claim for service connection for residuals of a 
back injury in a rating decision dated May 1998.  However, 
given that such notice was not mandated at the time of the 
rating decision, the RO did not err by providing the veteran 
remedial notice.  Rather, the timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

In the May 2001 notice letter, the RO acknowledged the 
veteran's claim of entitlement to service connection for 
residuals of a back injury, informed him of the evidence 
necessary to support that claim, the change in the law, and 
VA's duty to assist, and indicated that it was developing the 
veteran's claim pursuant to that duty.  The RO noted that it 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, including medical 
records, records from employers, and records from other 
federal agencies, provided he identified the sources of that 
evidence.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure the RO's receipt of all 
pertinent evidence.  The RO indicated that if the veteran 
wished the RO to obtain medical reports on his behalf, he 
should sign the enclosed forms authorizing their release.  
The RO specifically advised the veteran to identify or 
furnish directly to the RO any outstanding, pertinent 
evidence he wished to have considered in support of his 
claim.  

Moreover, in rating decisions dated May 1998 and August 2001, 
letters dated June 1997, February 1998, April 1998, October 
2001, and August 2004, a statement of the case issued in June 
1998, supplemental statements of the case issued in January 
2000, May 2002, and March 2005, and a remand issued in 
November 2003, VA, via the RO, Board, and AMC, provided the 
veteran some of the same information furnished in the May 
2001 notice letter, explained the reasons for which VA denied 
his claim of entitlement to residuals of a back injury, noted 
the evidence it had considered in denying that claim and the 
evidence still needed to substantiate that claim, and 
furnished the veteran the provisions pertinent that claim, 
including those governing VA's duties to notify and assist.  
As well, VA informed the veteran that sources of some of the 
evidence he had identified in support of his claim had 
responded that no such records existed, and based on that 
fact, advised him to submit copies of any such evidence he 
had in his possession.

As well, the RO informed the veteran that it had thrice 
attempted to obtain his service medical records, but had 
learned that those records were unavailable, possibly because 
they had been destroyed in a fire that occurred at the 
Records Management Center, a military records storage 
facility.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
(holding that, where a veteran's service medical records have 
been destroyed or lost, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony, to support his claim).  The RO asked the veteran 
to assist in reconstructing his service data by submitting 
copies of his service records, additional information 
regarding his service, and/or alternative types of evidence, 
including "buddy" statements, to support his claim.  

The RO also informed the veteran that it had used the NA 
Forms 13055 and 13075 he completed in an effort to obtain 
alternative types of information related to the veteran's 
service, including Surgeon General's Office extracts.  The RO 
explained that such extracts could be used in fire-related 
cases to provide more detailed service information, but that 
in the veteran's case, the alternative records did not 
contain any particular information that could be used to 
reconstruct the veteran's lost service medical records.  

B.  Duty to Assist

VA, via the RO, Board and AMC, made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim of entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A.§ 5103A(a), (b), (c) 
(West 2002).  First, VA endeavored to secure and associate 
with the claims file the evidence the veteran identified as 
being pertinent to his claim, including service medical 
records and VA and private treatment records.  However, some 
of these records could not be secured as the sources of the 
records were deceased and/or the records had been destroyed 
or were not available.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, based 
on this heightened obligation, the RO also endeavored to 
reconstruct the veteran's service file, but as indicated 
above, despite the veteran's help in this regard, the efforts 
yielded no crucial information.  

Neither the veteran, nor his representative has since 
identified any additional, available, pertinent evidence to 
be secured in support of the veteran's claim of entitlement 
to service connection for residuals of a back injury.  In 
fact, during the veteran's January 2003 hearing, the 
undersigned queried the veteran regarding all of the health 
care facilities he had visited for his back since his 
discharge from service.  The veteran explained that he had 
endeavored to secure records from some of these facilities 
and, in some cases, had been told that records of his 
treatment no longer existed.  He admitted that all available 
records had already been associated with the claims file.  

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim of entitlement to service 
connection for residuals of a back injury by affording the 
veteran a VA spine examination in July 1997.  The VA examiner 
who conducted this examination noted that the veteran 
complained of long standing back pain and reported having 
back pain which began in the 1950's and 1960's.  The examiner 
did not address the etiology of the veteran's back disorder.  
Subsequently, a September 2000 VA treatment record reflected 
that the veteran described a back injury in service after 
falling through a hole after being bombed and that he was not 
hospitalized, but his torso was tapped.  He also reported 
having back pain for the past five years.  In view of the 
number of years between service and the onset of his current 
back complaints, the Board does not find it is necessary to 
request another VA examination to obtain such an opinion.  

The regulation implementing the VCAA, 38 C.F.R. § 3.159, 
discusses whether a medical opinion should be obtained in 
support of a claim.  Under 38 C.F.R. 
§ 3.159(c)(4) 92004), VA is to provide a medical examination 
or obtain a medical opinion if VA determines it is necessary 
to decide the claim.  A medical examination or medical 
opinion is deemed necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains the following: 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
evidence that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and, evidence that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.

As discussed in the statement of the case and supplemental 
statements of the case and reiterated in this decision, the 
evidence that constitutes the record in this case does not 
show that the veteran experienced a back injury or disease in 
service.  While the veteran has claimed injuring his back in 
service there is no contemporaneous evidence of a back injury 
in service and subsequent medical records reflect back 
complaints many years after service. In view of this the 
Board finds that further medical inquiry by obtaining a 
medical opinion in an effort to substantiate the veteran's 
claim is not necessary.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard, 4 Vet. App. at 
393-94 (1993) (holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 115 (2005) 
(holding that an error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran with regard to the claim of entitlement to service 
connection for residuals of a back injury, the Board deems 
the record ready for appellate review.   

II.  Analysis of Claim

A.  Assertions

The veteran claims that he is entitled to service connection 
for a back disorder that developed secondary to a back injury 
sustained in service in 1943 or 1944, while working as an 
electrical specialist on aircraft engines.  Allegedly, he was 
in a small square hole of a B-17 engine working on a #1 
generator when a mid-air collision occurred, cutting the tail 
off of a bomber and causing a 2000 pound bomb to fall and 
explode near the plane on which the veteran was working.  
This explosion in turn caused the ladder on which the veteran 
was standing to fall, leaving the veteran to hang by his back 
on the bottom edge of the outboard engine.  The veteran 
asserts that he received treatment at the infirmary for this 
injury, including taping from his hips to his armpits, from 
the date of its occurrence to October 1945.  He claims that 
other serviceman knew that this injury occurred, but that he 
has not been able to locate anyone for the purpose of 
obtaining statements to support this claim.  Allegedly, some 
of these individuals are dead or senile.

The veteran further asserts that, since discharge from 
service, he has continued to experience residuals of the 
injury.  Allegedly, in the 1960s, he received chiropractic 
care for back complaints, but records of this care are not 
now available.  The veteran believes that photographs of 
record, x-rays from the Carl Hayden VA Medical Center in 
Phoenix, Arizona (formerly Indian School VA Medical Center), 
and his spouse's testimony support his claim by showing he 
was in pain in service, had back problems after discharge, 
and now has an old back injury.   

The veteran's representative argues that, in deciding the 
veteran's claim, the Board should consider 38 U.S.C.A. § 1154 
(West 2002), because the record in this case supports a 
finding that the veteran engaged in combat during his period 
of active service.  The representative posits that the RO 
already conceded such combat by granting the veteran service 
connection for post-traumatic stress disorder.  


B.  Applicable Statutory and Regulatory Provisions

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war on or after January 1, 1947, and manifested arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 
§ 3.304(d) (2004).  The provision of 38 U.S.C.A. § 1154(b) 
does not, however, create a presumption of service connection 
for a combat veteran's alleged disability.  Rather, a combat 
veteran is required to meet his evidentiary burden as to 
service connection by establishing the existence of a current 
disability and a nexus between that disability and service, 
elements which require competent medical evidence to prove.  
See Collette v. Brown, 82 F.3d 389, 392 (1996).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

C.  Application of Facts to Law

In this case, the veteran had active service from December 
1942 to October 1945.  According to his written statements 
and hearing testimony, in 1943 or 1944, he fell and injured 
his back and during the following year, received treatment 
for that injury.  The veteran's service medical records are 
unavailable to confirm this assertion and the veteran has 
submitted no other evidence, including buddy statements, to 
show that this injury actually occurred.  

Moreover, the veteran's service personnel records do not 
establish that this is a case in which a veteran's statements 
may be considered as satisfactory evidence of service 
incurrence of an injury.  According to the service personnel 
records, the veteran did not engage in combat with the enemy 
during his service in World War II.  The veteran's Enlisted 
Record and Report of Separation does not reflect that the 
veteran received any decorations or medals indicative of in-
service combat.  His military occupational specialty (MOS) 
while serving in Europe was airplane electrical mechanic, a 
specialty which does not typically demand a combat role.  
Also, the claims file does not otherwise contain any entries 
showing that the veteran received any combat-related awards 
or performed any specific duties that would have placed him 
in a combat situation.  See Gaines v. West, 11 Vet. App. 353, 
358-60 (1998).  Although, as noted during the veteran's 
personal hearing, the RO granted service connection for PTSD, 
it based its grant on a finding that the veteran's in-service 
stressors had been verified, not on a finding that the 
veteran had engaged in combat with the enemy.  During his 
hearing the veteran reported that he had not been in actual 
combat and therefore consideration under 38 U.S.C.A. § 
1154(b) is not warranted.  However, the Board notes the 
veteran's claim of injuring his back in service and his 
assertions will be carefully evaluated in considering his 
claim. 

Post-service medical records, including a report of a VA 
spine examination conducted in July 1997, x-rays of the 
lumbosacral spine taken during that examination, VA treatment 
records dated since August 1996, and x-rays taken at the VA 
Medical Center in Phoenix, Arizona in August 2000, confirm 
that the veteran currently has a back disability that has 
been variously diagnosed as degenerative disease of the 
thoracic spine, shallow kyphosis, degenerative joint disease 
of the lumbar spine, chronic back pain by history, lumbar 
spine changes, chronic low back pain, and stenosis.  The 
question thus becomes whether this disability is related to 
the veteran's period of active service, including the alleged 
in-service back injury.

During the July 1997 VA spine examination, the veteran 
reported that his back pain began in the 1950s and 1960s.  
During a VA outpatient treatment visit in May 2000, he 
reported that his back pain began twenty years earlier.  
During multiple other outpatient treatment visits dated since 
2000, the veteran reported that his back pain was due to an 
in-service back injury and indicated that he was in the 
process of filing a claim for service connection for a back 
injury.  Various medical professionals acknowledged the 
veteran's reported history and plan to pursue a claim for 
service connection, but no medical professional offered an 
opinion as to whether any current back disability was related 
to that alleged injury.

To prevail in a claim for service connection on a direct 
basis, the record must include competent evidence 
establishing the existence of a present disability resulting 
from service.  In this case, the veteran's assertions are the 
only evidence the veteran has submitted to establish this 
relationship.  However, such assertions are insufficient as 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render a competent 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ) (holding that laypersons are not competent to offer 
medical opinions).  In addition, service connection may not 
be presumed for arthritis of the back because no medical 
professional diagnosed that disease until the 1990s, over 
five decades after the veteran's discharge.

The Board acknowledges the veteran's assertion that the 
photographs of record, 
x-rays from the VA Medical Center in Phoenix, Arizona, and 
his spouse's testimony support his claim by showing he was in 
pain in service, had back problems after discharge, and now 
has an old back injury.  However, this evidence, alone, is 
insufficient to confer entitlement to the benefit being 
sought on appeal.  First, the photographs reflect the veteran 
posing with a serious look on his face .  Even assuming such 
a look results from feelings of pain, these photographs do 
not provide any other type of information to confirm that the 
pain results from an in-service back injury.  Second, the x-
rays to which the veteran refers are of record, but do not 
mention an old back injury.  X-rays taken prior to those to 
which the veteran refers also fail to mention an old back 
injury.  Third, even assuming as alleged by the veteran's 
spouse that the veteran had back problems immediately 
following discharge, there is no evidence of record 
establishing that those problems resulted from an in-service 
back injury.  In addition, on a number of occasions he 
reported to examiners that his back pain began during time 
periods remote from service.  So while we do not doubt the 
veteran's sincere belief in the merits of his claim that he 
hurt his back in service there is no showing of a back injury 
in service or competent medical evidence linking his current 
back disability to service. 

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of an in-service back 
injury.  The Board also finds that arthritis of the back did 
not manifest to a compensable degree within a year of the 
veteran's discharge from service.  Based on these findings, 
the Board concludes that residuals of a back injury were not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as the preponderance of the evidence is against the 
claim for service connection for residuals of a back injury, 
the claim must be denied. 


ORDER

Service connection for residuals of a back injury is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for bilateral hearing loss and tinnitus, two 
disorders that allegedly developed secondary to in-service 
noise exposure while working as an electrical mechanic on 
aircraft.  At his personal hearing, the undersigned accepted 
that working around B-17s exposed the veteran to a noisy 
environment.  The undersigned also indicated that a medical 
examination was necessary to evaluate the effect of this 
noisy environment on the veteran's ability to function.  To 
now reiterate, additional action is necessary before the 
Board can decide these claims.

In its prior remand issued in November 2003, the Board 
directed AMC to make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a VA 
audiological evaluation for the purpose of determining the 
etiology of his hearing loss and tinnitus.  The Board also 
directed AMC to request the examiner conducting the 
examination to offer an opinion as to whether it is at least 
as likely as not that the veteran's hearing loss and/or 
tinnitus are related to the veteran's service, including his 
exposure to noise while working on aircraft engines.  

AMC subsequently complied, but the examiner who conducted the 
September 2004 VA audiological evaluation did not provide the 
requested opinion.  In fact, despite computerized information 
reflecting that AMC informed the VA facility of the Board's 
remand request, in his report of evaluation, the VA examiner 
indicated that no medical opinion had been requested.  The 
examiner further indicated that, regardless, he believed that 
there was no new evidence to contradict the 1998 rating 
decision.  He noted that that decision involved a denial of 
service connection for hearing loss based on no evidence of 
hearing loss in service or within one year after service.  
The decision to which the examiner referred did not address 
the effect of the veteran's in-service noise exposure on his 
hearing loss; therefore, his opinion confirming the findings 
therein do not constitute an opinion on the question of 
whether the veteran's hearing loss is related to in-service 
noise exposure.

With regard to the veteran's claim of entitlement to service 
connection for tinnitus, the examiner succinctly indicated 
that the veteran did not report such a condition on 
examination.  Although the examiner indicated that he had 
reviewed the claims file prior to offering the opinion, he 
did not mention the veteran's consistent reports of ringing 
in the ears from 1997, when he filed his claims for service 
connection for tinnitus, to 2003, when he testified before 
the Board in support of those claims.  

In light of the foregoing and to ensure the veteran due 
process of law, the Board must remand the claims of 
entitlement to service connection for bilateral hearing loss 
and entitlement to service connection for tinnitus to AMC for 
completion of the previously requested development.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with remand orders).

This case is REMANDED for the following action:

1.  AMC should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audiological 
examination for the purpose of 
determining the etiology of his hearing 
loss and tinnitus.  AMC should forward 
the claims file to the examiner for 
review and ask the examiner to confirm in 
his written report that the file was 
available for review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:   

a) determine the nature and etiology 
of any hearing loss and tinnitus 
found to be present;

b) provide an opinion as to whether 
it is at least as likely as not that 
any hearing loss and/or tinnitus is 
related to the veteran's service, 
including his exposure to noise 
while working on aircraft engines; 
and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided. 

2  AMC should ensure that the development 
required above is complete and 
readjudicate the veteran's claims of 
entitlement to service connection for 
hearing loss and tinnitus based on a 
consideration of all of the evidence of 
record.  If either benefit sought on 
appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


